Exhibit 10.6
NOTE
July 8, 2011
     FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay
to JPMORGAN CHASE BANK, N.A. or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Company under that certain Second Amended and Restated Credit Agreement, dated
as of July 8, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Company, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer, and Wells Fargo Bank, National Association,
as an L/C Issuer.
     The Company promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall (if
required by the Credit Agreement) become, or may be declared to be, immediately
due and payable all as provided in the Credit Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NORTH CAROLINA.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:   \David P. Cosper\
 
   
 
  Name:   David P. Cosper    
 
  Title:   Vice Chairman and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                                                 
 
                       

 